UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4602


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY ESTES,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:05-cr-00013-FPS-JES-1)


Submitted:   March 22, 2010                 Decided:   May 20, 2010


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.      John Castle Parr, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Estes pled guilty pursuant to a plea agreement

to conspiring to possess with intent to distribute more than

five kilograms of cocaine and fifty grams of cocaine base, in

violation    of     21    U.S.C.    § 846       (2006).       At   sentencing,       the

district court determined that Estes had an advisory guidelines

range of 262 to 327 months’ imprisonment and sentenced Estes to

262 months’ imprisonment.             The district court later reentered

judgment against Estes to reinstate Estes’ appellate rights, and

Estes timely noted his appeal from the reentered judgment.

            On    appeal,     Estes    has       filed    a   brief    pursuant       to

Anders v. California, 386 U.S. 738 (1967). ∗                   The Government has

filed a motion to dismiss Estes’ appeal based on the waiver of

appellate rights in Estes’ plea agreement.                      We affirm in part

and dismiss in part.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                             United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                           A waiver

will preclude appeal of a specific issue if the waiver is valid

and   the   issue    is    within    the    scope    of   the      waiver.      United

States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).                               The


      ∗
       Estes was informed of his right                        to   file   a    pro    se
supplemental brief. He has not done so.



                                            2
question    of       whether     a    defendant         validly    waived       his    right   to

appeal is a question of law that this court reviews de novo.

Id.   at   168.         Generally,       if    the       district       court    specifically

questions       a    defendant       regarding          the   waiver     of     his    right    to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.                  United States v. Wessells, 936 F.2d

165, 167-68 (4th Cir. 1991).

                Estes knowingly and voluntarily waived his right to

appeal any sentence within the maximum provided in the statute

of conviction.              We therefore grant the motion to dismiss in

part, and dismiss the appeal to the extent it relates to Estes’

sentence.

                In    his    Anders     brief,          Estes   questions        whether       the

district court complied with Rule 11 in accepting his guilty

plea.      The       appellate       waiver    provision        does     not    preclude       our

review     of    this       issue,    and     we       therefore    deny      the     motion   to

dismiss in part.              During the plea hearing, the district court

properly        informed      Estes     of     the       nature    of    the     charges       and

penalties he faced and the rights he was forfeiting as a result

of his plea.          The court also found that Estes was competent and

entered his plea knowingly and voluntarily and that there was a

sufficient factual basis for the plea.                             See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                                     We find



                                                   3
that the district court fully complied with Rule 11 in accepting

Estes’ plea, and therefore we affirm Estes’ conviction.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Estes’ conviction and dismiss the appeal of

his sentence.     This court requires that counsel inform Estes, in

writing,   of   the     right   to   petition   the   Supreme    Court   of   the

United States for further review.               If Estes requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy thereof was served on Estes.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in   the    materials

before   the    court    and    argument    would   not   aid   the   decisional

process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                        4